DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 5, 11, 13, and 15 are amended.  Claims 4 and 14 are cancelled.  Claims 1-3, 5-13, and 15-20 are pending.  

Response to Arguments
The 35 USC 112 rejections in sections 5 and 6 of the prior Office Action are withdrawn in view of the amendment to claim 15. 
Applicant’s arguments, see pgs. 9-10, filed 9/24/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1 and 11 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations, the detection of biometric information (melanin index, erythema index, or skin tone) where in the course of such detection a ratio of light source information between two light sources used for measuring the biometric information at a 
Lockhart et al. (US 2003/0135098) teaches that the severity of erythema may be quantified by calculating a ratio of reflected light signals at two wavelengths ([0012]).  Lockhart et al. do not disclose the necessity of identifying a ratio between the light sources that is constant at a certain distance in order to measure the biometric information however.
Graaff et al. (US 2013/0217984) teaches that determination of a melanin index as a ratio between the reflectance at two wavelengths ([0049]).  However, like the Lockhart et al. reference, there is no teaching regarding identifying a ratio between the light sources that is constant at a certain distance in order to measure the biometric information.
Youngquist et al. (US 2015/0230863) teaches that skin tone can be evaluated by measuring various spectral intensities such as the ratio of green to red ([0095]).  Youngquist et al. also lacks any teaching regarding identifying a ratio between the light sources that is constant at a certain distance in order to measure the biometric information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-13, and 15-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791  

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791